DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: INPIT DEVICE HAVING VIRTUAL KEYS SET ON REFERENCE PLANE.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims nor include indicating numbers.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2018/0342103 A1) in view of Katayama (US 2010/0156787 A1).
	As to claim 1, Schwartz teaches an input apparatus (Schwartz, FIG. 2, [0116], “computer system 200” comprising “input component 240”) comprising: 
	a determiner (Schwartz, FIG. 2, [0112], “scene component 210”) configured to determine a reference plane (Schwartz, FIG. 4, [0051], the plane on which “augmented-reality scene 400” is displayed) based on fingertip positions (Schwartz, FIG. 9A, [0094], “a portion of the user's hand 910A may actually pass through the virtual content 900A during the tapping action 920A”).
Schwartz fails to explicitly teach “on which a plurality of virtual keys are arranged”; based on the finger positions “of at least three fingers from among fingertip positions of a plurality of fingers in an initial state”; “a virtual key setter configured to set, on the reference plane, a plurality of detection ranges that correspond to respective ones of the plurality of virtual keys and that each detect a pressing of a corresponding virtual key based on a fingertip position of a specific finger from among the fingertip positions of the at least three fingers in the initial state”; and “a pressed key specifier configured to specify a virtual key that is pressed, from among the plurality of virtual 
However, Katayama teaches the concepts of a plurality of virtual keys (Kayayama, FIG. 3, [0040], a plurality of virtual keys on “virtual keyboards 8 9”) are arranged (Kayatama, see FIG. 3)”;
based on the finger positions of at least three fingers from among fingertip positions of a plurality of fingers in an initial state (Kayatama, see FIGS. 3-4 and 9A, [0123], “acquire distance from reference coordinates to respective fingers S40”);
a virtual key setter configured to set, on the reference plane, a plurality of detection ranges that correspond to respective ones of the plurality of virtual keys (Katayama, FIGS. 3-4 and 9A, [0124], “determine tracking K/B size by referencing size table and execute display tracking K/B size S42”) and that each detect a pressing of a corresponding virtual key based on a fingertip position of a specific finger from among the fingertip positions of the at least three fingers in the initial state (Katayama, FIGS. 10-11, “acquire position coordinates of sensor based on distance to finger tip S55” → “tracking setting K/B present? S56” → Yes); and 
a pressed key specifier configured to specify a virtual key that is pressed, from among the plurality of virtual keys, according to a positional relationship between the fingertip positions of the plurality of fingers in an input operation (Katayama, FIGS. 10-11, “operation inputting key selected? S71” → Yes → “transmit operation inputting key output S72”), and the plurality of detection ranges set on the reference plane for each of the plurality of virtual keys (Katayama, FIGS. 3-4 and 9, [0084], “the position definition unit 206 defines the display position of the 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “scene component 210” taught by Schwartz to further determine “virtual keyboards 8 9” in association with “K/B size by referencing size table”, as taught by Katayama, in order to provide a “head mount display which can prevent the displacement between a display position of a virtual operation panel and an operation position of a user” (Schwartz, [0012]).
As to claim 4, Katayama teaches the input apparatus according to claim 1, wherein the virtual key setter is configured to set the plurality of detection ranges on a per finger basis (Katayama, FIGS. 3-4 and 9A, [0124], “determine tracking K/B size by referencing size table and execute display tracking K/B size S42”).  Examiner renders the same motivation as in claim 1.
As to claim 5, Schwartz teaches the input apparatus according to claim 1, wherein the virtual key setter is configured to set a detection range for use for specifying that a next virtual key is pressed, based on the fingertip position of the specific finger and a virtual key immediately previous pressing of which is specified by the pressed key specifier, from among the plurality of virtual keys (Schwartz, FIGS. 9A-9B, [097], “to compensate for this arc phenomenon, the embodiments adjust the amount of the translated 2D point movement (i.e. ΔP′ in FIG. 9B) by dividing the change in actual finger movement ΔP by the distance from the finger to the screen (i.e. distance D)”).  
	As to claim 8, Schwartz in view of Katayama teaches the input apparatus according to claim 1, further comprising a display configured to display, on a virtual keyboard on which the plurality of virtual keys are arranged (Katayama, FIG. 3, [0040], a plurality of virtual keys on “virtual keyboards 8 9”), an image of a virtual key that is not pressed and an image of the virtual .

Allowable Subject Matter
Claims 2-3, 6-7 and 9-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, the closest known prior art, i.e., Schwartz et al. (US 2018/0342103 A1), Katayama (US 2010/0156787 A1), Kwon et al. (US 2017/0371405 A1) and Balan et al. (US 2015/0040040 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the determiner is configured to determine a provisional reference plane based on the fingertip positions of the three fingers in the initial state, to determine the reference plane by correcting the provisional reference plane based on a fingertip position of at least one finger, other than the three fingers, from among the fingertip positions of the plurality of fingers”.
As to claim 3, Katayama teaches the input apparatus according to claim 1, wherein: the fingertip positions of the at least three fingers include a fingertip position of a little finger, a see FIGS. 3-4, the fingers corresponding to “acceleration sensors 5a to 5e”).
However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the determiner is configured to determine the reference plane based on the fingertip position of the little finger, the fingertip position of the ring finger, and the fingertip position of the thumb”.
	As to claim 6, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the pressed key specifier comprises: an estimation model configured to estimate a virtual key that is pressed, from among the plurality of virtual keys, based on: fingertip position data indicative of the fingertip positions of the plurality of fingers; palm shape data indicative of a shape of a palm; and the plurality of detection ranges; and a learner configured to reflect, to the estimation model, whether the virtual key estimated based on the estimation model is correct or incorrect”.
As to claim 7, it depends from claim 6 and is allowable at least for the same reason above.
As to claim 9, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the determiner is configured to determine, based on fingertip positions of at least three fingers of a right hand in the initial state, a first reference plane corresponding to the right hand as the reference plane, and determines, based on fingertip positions of at least three fingers of a left hand in the initial state, a second reference plane corresponding to the left hand as the reference plane; the virtual key setter is configured to: set, on the first reference plane corresponding to the right hand, the plurality of detection ranges as a plurality of detection ranges for the right hand, based on a fingertip position of a specific finger of the right hand in the initial state from among the fingertip positions of the at least three fingers of the right hand, and 4set, on the second reference plane corresponding to the left hand, the plurality of detection ranges as a plurality of detection ranges for the left hand, based on a fingertip position of a specific finger of the left hand in the initial state from among the fingertip positions of the at least three fingers of the left hand; and the pressed key specifier is configured to: specify, according to a positional relationship between fingertip positions of a plurality of fingers of the right hand in the input operation and the plurality of detection ranges for the right hand, a virtual key that is pressed by the right hand from among the plurality of virtual keys, and specify, according to a positional relationship between fingertip positions of a plurality of fingers of the left hand in the input operation and the plurality of detection ranges for the left hand, a virtual key that is pressed by the left hand from among the plurality of virtual keys”.
As to claim 10, it depends from claim 2 and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kwon et al. (US 2017/0371405 A1) teaches the concept of “virtual keyboard image output unit determining coordinates of a virtual keyboard image by using hand information of a user and outputting virtual keyboard image” (Abs.); and (2) Balan et al. (US 2015/0040040 A1) teaches the concept of “two-handed interactions with a  natural user interface” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 11, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***